Name: Commission Regulation (EEC) No 2828/82 of 22 October 1982 abolishing the countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 82 Official Journal of the European Communities No L 297/23 COMMISSION REGULATION (EEC) No 2828/82 of 22 October 1982 abolishing the countervailing charge on cucumbers originating in Spain tion, indicates that the application of the first subpara ­ graph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the coun ­ tervailing charge on imports of these products origina ­ ting in Spain can be abolished , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2669/82 of 5 October 1982 (3), as last amended by Regulation (EEC) No 2779/82 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas the present trend of prices for these products on the representative markets referred to in Regulation (EEC) No 21 18 /74 0, as last amended by Regulation (EEC) No 3011 /81 (6), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regula ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2669/82 is hereby repealed . Article 2 This Regulation shall enter into force on 23 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 5 . 1972, p . 1 . Ã  OJ No L 190, 1 . 7 . 1982, p . 7 . (3) OJ No L 283, 6 . 10 . 1982, p . 17 . (4) OJ No L 293, 19 . 10 . 1982, p. 7 . O OJ No L 220, 10 . 8 . 1974, p . 20 . I6) OJ No L 301 , 22 . 10 . 1981 , p . 18 .